Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. 
In regards to independent claim 14, Applicant argues the Office does not establish the applied references, whether taken alone or in combination, disclose the newly amended features. Because of this alleged deficiency, the Applicant argues the claim in its entirety is not disclosed and is therefore allowable. 
However, as no details of this argument have been provided by the Applicant, it is difficult to provide a detailed response. That being said, Newman reads upon these newly amended limitations, in particular, Newman teaches  when a situation is determined to be unresolvable, an alarm may be activated to warn the driver ([0063]). This must happen when the situation is unresolvable within a predetermined time. This occurs during checking of criteria for unresolvable situations. Likewise, a hazard value of the surrounding environment of a vehicle may be determined based on relative speed and position of each dynamical factor ([0126], [0127]). This includes checking if decelerations improve the hazard situation. Control may be executed when a collision is determined to be imminent or predicted but not yet imminent, where the control decisions choses in the one that best minimizes hazards ([0119], [0114]). A control decision includes a lane change ([0103]). By the combination of these citations, a lane change occurs only when there is space and the hazard level is reduced. This must result in a target speed in which the total potential hazard is improved from a lane change and other speeds in which the total potential hazard is worsened. 
As such, by the combination of Newman and De Sapio for the reasoning and motivation as given previously and again below, each and every limitation of independent claim 14 has been addressed and rejected. Therefore, this argument is unpersuasive.  
Applicant argues independent claims 30 and 31 have been rewritten to recite similar features and are therefore allowable for the same reasons. 
This argument is unpersuasive for the same reasons as given above. 
Applicant argues the dependent claims are allowable by virtue of their dependency. 
This unpersuasive for the same reasons as given above. 
Applicant argues that instead of establishing cases of prima facie obviousness, the Office has only established that it would have been obvious to try the combinations asserted by the previous Office Actions. That, in particular, the Office has offered no evidence, but only conclusory hindsight, reconstruction, and speculation, which does not constitute evidence to support a proper obviousness finding, and proper evidence of motivation must be provided. This argument is the same as was given in response to a previous office action and thus the response is the same. 
However, clear textual citations were provided which would have motivated one of ordinary skill in the art to modify the primary reference by incorporating teachings from secondary references and as such a clear prima facie case of obviousness has been provided. As the Applicant has provided only generalized arguments explaining why an obvious to try argument is insufficient to establish prima facie obviousness, but never clearly and particularly pointed out or explained how any rejection made is merely an obvious to try case, it is difficult to respond adequately. Every rejection has clearly set out motivation. If this is a key point in the Applicant’s arguments, the Examiner suggests providing more specific arguments explaining how the actual text of the rejections provided below is insufficient to establish prima facie obviousness, rather than generalized assertions about the policies of the Office and the requirements of patent prosecution. 
Applicant again requests affidavits or publications supporting any official notice taken. 
However, official notice was still never taken in any previous Office Action. 

Claim Objections
Claim 14 objected to because of the following informalities: recites “wherein the driving style of the vehicle is initially changed using a control signal by activating”, however such “a control signal” has already been introduced and thus it is unclear if this is intended to read “the control signal” or “a second control signal” (emphasis added). This has been interpreted to mean “the control signal”. Claim 14 also recites “carried out if the target speed of vehicle is reachable” which should recite “carried out if a target speed of the vehicle is reachable” as no target speed had previously been introduced and the definite article before vehicle is missing (emphasis added). This has been interpreted to mean “a target speed”. 
Claims 30 and 31 repeat the same minor informalities of claim 14. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In particular, Claim 30 recites “a control means for identifying” which invokes 112(f). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17-21, 24-26, and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 20190315345) in view of De Sapio et al. (US 10676083).
In regards to claim 14, Newman teaches a method for limiting an accident risk (Fig 5, 6, 7), the method comprising: 
identifying an increased accident risk due to a changed traffic situation in surroundings of the vehicle; and ([0118] in step 701, potential hazard avoidance system scans all zones around vehicle to determine if there are other vehicles that may cause a risk to the vehicle.)
providing, in response to the identifying of the increased accident risk due to the changed traffic situation in the surroundings of the vehicle, a control signal for controlling the vehicle to change a driving style of the vehicle and/or a travel route of the vehicle, and an interior parameter of the vehicle, to limit an accident risk, ([0119] in step 707, if collision can be avoided control action is taken to avoid the collision. In step 706, if the collision cannot be avoided, mitigating control actions are taken. [0063] when a situation is determined to be unresolvable, an alarm may be activated to warn the driver.)
wherein the interior parameter includes an output of a warning to a vehicle occupant, and ([0063] when a situation is determined to be unresolvable, an alarm may be activated to warn the driver.)
wherein an implementable check is performed so that when the change of the driving style and/or the change of the travel route of the vehicle is not implementable within a predetermined period of time, the interior parameter is changed ([0063] when a situation is determined to be unresolvable, an alarm may be activated to warn the driver. This must happen when the situation is unresolvable within a predetermined time. This occurs during checking of criteria for unresolvable situations.) and 
wherein the driving style of the vehicle is initially changed using a control signal by activating the vehicle to decelerate using the control signal, and wherein the travel route of the vehicle is changed using the control signal by activating the vehicle to change lanes using the control signal, the lane change being carried out if the target speed of vehicle is reachable with the aid of the lane change. ([0127] a total hazard value of the surroundings of the subject vehicle may be determined and the subject vehicle may be controlled to move as to minimize the total potential hazard value, [0126] where the total potential hazard is determined from the positional relationship and relative speed of each other dynamical factor around the subject vehicle. This includes checking either accelerations or decelerations and determining if they are safer. [0119] when a collision is determined to be imminent, avoidance action may be taken, if possible, where the decision that best minimizes the hazard is chosen. [0114] if a potential collision is determined, but not imminent, the system may take an appropriate response. [0103] if both front and back zones of the subject vehicle are occupied, the driver can decide to change lanes if space is available. If space is not available, a lane change would not be possible at the target speed. If space is available, a lane change would only occur if the total potential hazard is reduced, where the total potential hazard is based in part on the speed of the subject vehicle compared with the speeds of other dynamical factors around the subject vehicle. This must result in a target speed in which the total potential hazard is improved from a lane change and other speeds in which the total potential hazard is worsened.)
Newman also teaches if the collision is found to be unavoidable, mitigating actions will be taken to lessen the effects of the collision ([0119]).
Newman does not teach:
identifying an increased accident risk due to a changed situation in an interior of a vehicle
providing, in response to the identifying of the increased accident risk due to the changed situation in the interior of the vehicle a control signal for controlling the vehicle to change a driving style of the vehicle and/or a travel route of the vehicle, and an interior parameter of the vehicle, to limit an accident risk,
wherein the interior parameter includes a position of a seat device of the vehicle
However, De Sapio teaches when it is predicted that an accident will cause injury to a passenger, the vehicle may automatically adjust the seat configuration to mitigate the injury (Col 11 lines 3-7). This is an increased risk from an accident based upon an interior situation of the vehicle and adjusting an interior parameter of the vehicle including a position of a seat device to limit the accident risk. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the accident risk control method of Newman by incorporating the teachings of De Sapio, such that increased risk of an accident is determined in part based upon the seat configuration, control actions including interior adjustment are taken to avoid collision, and when a collision is determined to be unavoidable, which must be within a period of time, the seats of the vehicle are adjusted to lessen the impact of the predicted collision.
The motivation to do so is that, as acknowledged by De Sapio, taking into account the positioning of an occupant of a vehicle, which is adjusted in part based upon the seat position, allows for the compensation of and minimization of injury (Col 1 lines 45-47).

In regards to claim 17, Newman, as modified by De Sapio, teaches the method as recited in claim 14, further comprising:
ascertaining a relative speed and/or a relative speed range, between the vehicle and a preceding and/or following vehicle, using a measured speed of the preceding and/or the following vehicle and a speed of the vehicle, the control signal being provided in the providing as a function of the ascertained relative speed and/or of the ascertained relative speed range. ([0056] an emergency situation may be determined based on speed differential between the own vehicle and another either preceding or following vehicle.)

In regards to claim 18, Newman, as modified by De Sapio, teaches the method as recited in claim 17, wherein in the ascertaining, a target speed of the vehicle is ascertained for changing the situation in the vehicle interior and/or the traffic situation using the ascertained relative speed and/or the relative speed range, and wherein the ascertaining including checking whether the ascertained target speed is outside a relative speed threshold value, a driving style of the vehicle being changed in the providing by activating the vehicle to decelerate using the control signal. ([0056] the difference in speed between the own vehicle and another vehicle is determined. Based upon the direction and a predetermined threshold difference in speed, an emergency situation is determined. [0057] gradual intervention may occur, which includes accelerating or decelerating to lessen the difference in speed or [0055] take more immediate actions. The threshold speed difference provides a target speed.)

In regards to claim 19, Newman, as modified by De Sapio, teaches the method as recited in claim 18, wherein preceding and/or following vehicle is a vehicle traveling in a direction of travel of the vehicle in a right and/or left lane in relation to the vehicle, the relative speed and/or the relative speed range being ascertained using a measured average speed of the vehicle traveling in the right and/or left lane and the speed of the vehicle, a travel route of the vehicle being changed in the providing by activating the vehicle to change lanes using the control signal. ([0046] a vehicle traveling in an adjacent lane may be observed. The vehicle may be traveling in either the same direction or opposite direction [0056] difference in speed between the own vehicle and another vehicle is determined. One of ordinary skill would have understood that the speed of the other vehicle must be either a measured average or an instant average and both are necessarily included in the teachings of Newman.)

In regards to claim 20, Newman, as modified by De Sapio, teaches the method as recited in claim 19, wherein the lane change is carried out if the target speed of the vehicle is reached using the lane change. ([0055] when emergency situations are determined, emergency intervention system causes the vehicle to perform an evasive action, such as steering to veer away from an encroaching or dangerous vehicle. [0056] an emergency situation may be determined based upon a relative speed threshold where a target speed must be determined from the relative speed threshold. As the vehicle tries to maintain a relative speed difference at an acceptable level and performs evasive actions when an emergency has been detected, a lane change is carried out when the lane change allows the vehicle to manage the relative speed and will not cause an increased risk.)


In regards to claim 21, Newman, as modified by De Sapio, teaches the method as recited in claim 17, wherein in the ascertaining, the relative speed range is increased: (i) if a distance of the vehicle to at least one vehicle following the vehicle and/or to at least one vehicle preceding the vehicle is greater than a predetermined distance threshold value, and/or (ii) if a range of a surroundings sensor of the vehicle is greater than a predetermined visual range threshold value. ([0056] threshold for declaring emergency may depend on distance between vehicles. This includes either or both of a preceding and a following vehicle.)

In regards to claim 24, Newman, as modified by De Sapio, teaches the method as recited in claim 17, wherein in the ascertaining, the relative speed range is ascertained, the relative speed range being divided into an upper relative speed range and a lower relative speed range, the lower relative speed range being divided and/or changed taking a speed of a fastest vehicle following the vehicle into account and the upper relative speed range being divided and/or changed taking a slowest vehicle preceding the vehicle into account. ([0056] relative speed difference may be determined based upon if the other vehicle is following or preceding the own vehicle. One of ordinary skill would have recognized that the fastest following vehicle must be the other vehicle or the slowest preceding vehicle as these vehicles are the most dangerous and therefore the only logical vehicles to determine a relative speed difference with.)

In regards to claim 25, De Sapio teaches that when it is predicted that an accident will cause injury to a passenger, the vehicle may automatically adjust the seat configuration to mitigate the injury (Col 11 lines 3-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the accident risk control method of Newman, as already modified by De Sapio, by further incorporating the teachings of De Sapio, such that when injury of a passenger of the vehicle is predicted, the seat may automatically be adjusted to mitigate the injury.
The motivation to do so is that, as acknowledged by De Sapio, taking into account the positioning of an occupant of a vehicle, which is adjusted in part based upon the seat position, allows for the compensation of and minimization of injury (Col 1 lines 45-47).

In regards to claim 26, Newman, as modified by De Sapio, teaches the method as recited in claim 14, wherein in the providing: a visual warning and/or an acoustic warning, and/or a haptic warning, is provided to a vehicle occupant. ([0063] when an emergency is determined, the vehicle may activate an alarm. [0085] indicators may be visual, audio, or tactile.)

In regards to claim 28, Newman, as modified by De Sapio, teaches the method as recited in claim 14, wherein the identifying and/or the providing, is carried out in a vehicle-external processing unit and/or in a processing unit installed in the vehicle. ([0036] potential hazard avoidance system includes sensors, controller, and processor, where the potential hazard avoidance system is integrated with the vehicle.)

In regards to claim 29, Newman, as modified by De Sapio, teaches the method as recited in claim 14, wherein the identifying and/or the providing are carried out repeatedly. (Fig 5, 6, 7 operate in loop, so the method steps must be repeated. [0040] processor repeatedly reviews the traffic conditions around the vehicle, which includes monitoring the surroundings of the vehicle and identifying the increased risk of accident.)

In regards to claim 30, Newman teaches a control apparatus to limit an accident risk ([0036] potential hazard avoidance system includes sensors, controller, and processor), comprising: 
a control means for identifying an increased accident risk due to a changed traffic situation in surroundings of the vehicle, and for providing, in response to the identifying of the increased accident risk due to the changed situation in the interior of the vehicle and/or the changed traffic situation in the surroundings of the vehicle, a control signal for controlling the vehicle to change a driving style of the vehicle and/or a travel route of the vehicle, and an interior parameter of the vehicle, to limit an accident risk, ([0118] potential hazard avoidance system scans all zones around vehicle to determine if there are other vehicles that may cause a risk to the vehicle. [0119] if collision can be avoided control action is taken to avoid the collision. If the collision cannot be avoided, mitigating control actions are taken. [0063] when a situation is determined to be unresolvable, an alarm may be activated to warn the driver, which is an interior adjustment.)
wherein the interior parameter includes an output of a warning to a vehicle occupant, ([0063] when a situation is determined to be unresolvable, an alarm may be activated to warn the driver.) 
wherein an implementable check is performed so that when the change of the driving style and/or the change of the travel route of the vehicle is not implementable within a predetermined period of time, the interior parameter is changed, ([0063] when a situation is determined to be unresolvable, an alarm may be activated to warn the driver. This must happen when the situation is unresolvable within a predetermined time. This occurs during checking of criteria for unresolvable situations.) and
wherein the driving style of the vehicle is initially changed using a control signal by activating the vehicle to decelerate using the control signal, and wherein the travel route of the vehicle is changed using the control signal by activating the vehicle to change lanes using the control signal, the lane change being carried out if the target speed of vehicle is reachable with the aid of the lane change. ([0127] a total hazard value of the surroundings of the subject vehicle may be determined and the subject vehicle may be controlled to move as to minimize the total potential hazard value, [0126] where the total potential hazard is determined from the positional relationship and relative speed of each other dynamical factor around the subject vehicle. This includes checking either accelerations or decelerations and determining if they are safer. [0119] when a collision is determined to be imminent, avoidance action may be taken, if possible, where the decision that best minimizes the hazard is chosen. [0114] if a potential collision is determined, but not imminent, the system may take an appropriate response. [0103] if both front and back zones of the subject vehicle are occupied, the driver can decide to change lanes if space is available. If space is not available, a lane change would not be possible at the target speed. If space is available, a lane change would only occur if the total potential hazard is reduced, where the total potential hazard is based in part on the speed of the subject vehicle compared with the speeds of other dynamical factors around the subject vehicle. This must result in a target speed in which the total potential hazard is improved from a lane change and other speeds in which the total potential hazard is worsened.)
Newman does not teach: 
a control means for identifying an increased accident risk due to a changed situation in an interior of a vehicle, and for providing, in response to the identifying of the increased accident risk due to the changed situation in the interior of the vehicle and/or the changed traffic situation in the surroundings of the vehicle, a control signal for controlling the vehicle to change an interior parameter of the vehicle, to limit an accident risk,
wherein the interior parameter includes a position of a seat device of the vehicle
However, De Sapio teaches when it is predicted that an accident will cause injury to a passenger, the vehicle may automatically adjust the seat configuration to mitigate the injury (Col 11 lines 3-7). This is an increased risk from an accident based upon an interior situation of the vehicle and adjusting an interior parameter of the vehicle including a position of a seat device to limit the accident risk.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the accident risk control apparatus of Newman by incorporating the teachings of De Sapio, such that increased risk of an accident is determined in part based upon the seat configuration, control actions including interior adjustment are taken to avoid collision, and when a collision is determined to be unavoidable, which must be within a period of time, the seats of the vehicle are adjusted to lessen the impact of the predicted collision.
The motivation to do so is that, as acknowledged by De Sapio, taking into account the positioning of an occupant of a vehicle, which is adjusted in part based upon the seat position, allows for the compensation of and minimization of injury (Col 1 lines 45-47).

In regards to claim 31, Newman teaches a non-transitory machine-readable memory medium on which is stored a computer program, which is executable by a processor or a computer, comprising: ([0036] potential hazard avoidance system includes non-transient computer readable media containing instructions and processor.)
a program code arrangement having program code for limiting an accident risk by performing the following: ([0036] potential hazard avoidance system includes non-transient computer readable media containing instructions, which is program code.)
identifying an increased accident risk due to a changed traffic situation in surroundings of the vehicle; ([0118] potential hazard avoidance system scans all zones around vehicle to determine if there are other vehicles that may cause a risk to the vehicle.) and 
providing, in response to the identifying of the increased accident risk due to the changed situation in the interior of the vehicle and/or the changed traffic situation in the surroundings of the vehicle, a control signal for controlling the vehicle to change a driving style of the vehicle and/or a travel route of the vehicle, and an interior parameter of the vehicle, to limit an accident risk, ([0119] if collision can be avoided control action is taken to avoid the collision. If the collision cannot be avoided, mitigating control actions are taken. [0063] when a situation is determined to be unresolvable, an alarm may be activated to warn the driver, which is an interior adjustment.)
wherein the interior parameter includes a position of a seat device of the vehicle and/or an output of a warning to a vehicle occupant, ([0063] when a situation is determined to be unresolvable, an alarm may be activated to warn the driver.) 
wherein an implementable check is performed so that when the change of the driving style and/or the change of the travel route of the vehicle is not implementable within a predetermined period of time, the interior parameter is changed, ([0063] when a situation is determined to be unresolvable, an alarm may be activated to warn the driver. This must happen when the situation is unresolvable within a predetermined time. This occurs during checking of criteria for unresolvable situations.) and
wherein the driving style of the vehicle is initially changed using a control signal by activating the vehicle to decelerate using the control signal, and wherein the travel route of the vehicle is changed using the control signal by activating the vehicle to change lanes using the control signal, the lane change being carried out if the target speed of vehicle is reachable with the aid of the lane change. ([0127] a total hazard value of the surroundings of the subject vehicle may be determined and the subject vehicle may be controlled to move as to minimize the total potential hazard value, [0126] where the total potential hazard is determined from the positional relationship and relative speed of each other dynamical factor around the subject vehicle. This includes checking either accelerations or decelerations and determining if they are safer. [0119] when a collision is determined to be imminent, avoidance action may be taken, if possible, where the decision that best minimizes the hazard is chosen. [0114] if a potential collision is determined, but not imminent, the system may take an appropriate response. [0103] if both front and back zones of the subject vehicle are occupied, the driver can decide to change lanes if space is available. If space is not available, a lane change would not be possible at the target speed. If space is available, a lane change would only occur if the total potential hazard is reduced, where the total potential hazard is based in part on the speed of the subject vehicle compared with the speeds of other dynamical factors around the subject vehicle. This must result in a target speed in which the total potential hazard is improved from a lane change and other speeds in which the total potential hazard is worsened.)
	Newman does not teach: 
identifying an increased accident risk due to a changed situation in an interior of a vehicle
providing, in response to the identifying of the increased accident risk due to the changed situation in the interior of the vehicle a control signal for controlling the vehicle to change a driving style of the vehicle and/or a travel route of the vehicle, and/ an interior parameter of the vehicle, to limit an accident risk,
However, De Sapio teaches when it is predicted that an accident will cause injury to a passenger, the vehicle may automatically adjust the seat configuration to mitigate the injury (Col 11 lines 3-7). This is an increased risk from an accident based upon an interior situation of the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the accident risk instructions of Newman by incorporating the teachings of De Sapio, such that increased risk of an accident is determined in part based upon the seat configuration, control actions including interior adjustment are taken to avoid collision, and when a collision is determined to be unavoidable, which must be within a period of time, the seats of the vehicle are adjusted to lessen the impact of the predicted collision.
The motivation to do so is that, as acknowledged by De Sapio, taking into account the positioning of an occupant of a vehicle, which is adjusted in part based upon the seat position, allows for the compensation of and minimization of injury (Col 1 lines 45-47).

In regards to claim 32, Newman, as modified by De Sapio, teaches the memory medium as recited in claim 31, wherein the implementable check is performed repeatedly. ([0125] the surrounding environment of the subject vehicle is continually monitored, including traffic. This is performing the check repeatedly and determining if the situation is unresolvable.)

In regards to claim 33, Newman, as modified by De Sapio, teaches the method as recited in claim 14, wherein the implementable check is performed repeatedly. ([0125] the surrounding environment of the subject vehicle is continually monitored, including traffic. This is performing the check repeatedly and determining if the situation is unresolvable.)

In regards to claim 34, Newman, as modified by De Sapio, teaches the control apparatus as recited in claim 30, wherein the implementable check is performed repeatedly. ([0125] the surrounding environment of the subject vehicle is continually monitored, including traffic. This is performing the check repeatedly and determining if the situation is unresolvable.)

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of De Sapio, in further view of Yu et al. (US 20190236386).
In regards to claim 15, Newman, as modified by De Sapio, teaches the method as recited in claim 14.
De Sapio teaches a sensor that measures the configuration of seats within a vehicle (Col 10 lines 61-66) and assesses the severity of a predicted injury based on the seat and passenger position (Col 11 lines 3-7). This is identifying increased risk of an accident. 
Newman, as modified by De Sapio, does not teach: wherein in the identifying, the changed situation in the vehicle interior is identified using: (i) a signal of an interior camera unit, and (ii) a signal of a seat device, the signal of the seat device representing a changed seat adjustment of the seat device.
However, Yu teaches a driver facing camera used to determine the driver’s gaze ([0042], [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the accident risk control method of Newman, as already modified by De Sapio, by further incorporating the teachings of De Sapio and incorporating the teachings of Yu, such that a seat sensor may be used to determine the position of the seats within a vehicle and used to assess severity of injury of the passengers and a camera may be used to image at least the driver.
The motivation to do so is that, as acknowledged by De Sapio, taking into account the positioning of an occupant of a vehicle, which is adjusted in part based upon the seat position, allows for the compensation of and minimization of injury (Col 1 lines 45-47), and the motivation to image a driver with an interior camera, as acknowledged by Yu, is that this allows determinations of the driver’s gaze ([0042]), which is instrumental in accounting for the driver’s awareness and therefore the safety of the vehicle.

In regards to claim 16, De Sapio teaches assessing the severity of a predicted injury based on the seat and passenger position (Col 11 lines 3-7). This is determining the degree of imminent injury.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the accident risk control method of Newman, as already modified by De Sapio and Yu, by further incorporating the teachings of De Sapio, such that the severity of injury of the passengers is assessed.
The motivation to do so is that, as acknowledged by De Sapio, taking into account the positioning of an occupant of a vehicle, which is adjusted in part based upon the seat position, allows for the compensation of and minimization of injury (Col 1 lines 45-47).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of De Sapio, in further view of Cazzoli (US 20190114921).
In regards to claim 22, Newman, as modified by De Sapio, teaches the method as recited in claim 17.
Newman also teaches determining a threat zone and a watch zone around the vehicle where the threat zone is the immediate area around the vehicle including blind zones in which another vehicle may be located and cause an emergency situation and the watch zone is a larger area around the vehicle where other vehicles are less of an immediate threat, and the sizes of the zones are determined using the vehicle speed ([0089], [0090], [0093]).
Newman does not teach: wherein in the ascertaining, the relative speed and/or the relative speed range is ascertained taking a tolerance range into account, the tolerance range being: (i) predefined, and/or (ii) obtained from a map, and/or (iii) generated from surroundings data of the vehicle.
However, Cazzoli teaches a monitoring module that that identifies information occluded from view of the sensors of a vehicle ([0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the accident risk control method of Newman, as already modified by De Sapio, by incorporating the teachings of Cazzoli, such that occluded regions are factored into the determination of the threat zone and watch zone around the vehicle, which are determined based at least in part on the speed the vehicle travels, where occluded regions form a tolerance range generated from surrounding data of the vehicle.
The motivation to do so is that, as acknowledged by Cazzoli, determining the location of occluded objects allows a vehicle to improve situation awareness for occupants or autonomous systems ([0006]) which improves safety of the vehicle.

In regards to claim 23, Cazzoli teaches using vehicle-to-vehicle communication to acquire information on occluded areas around the vehicle, thereby reducing uncertainty ([0026], [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the accident risk control method of Newman, as already modified by De Sapio and Cazzoli, by further incorporating the teachings of Cazzoli, such that vehicle-to-vehicle communication is used to acquire information on areas with poor sensor view of the vehicle.
The motivation to do so is that, as acknowledged by Cazzoli, determining the location of occluded objects allows a vehicle to improve situation awareness for occupants or autonomous systems ([0006]) which improves safety of the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roehm et al. (US 20090024282) teaches an accident control system and method for a vehicle that performs preventative action based upon a relative speed difference and the distance between vehicles.
Daehler et al. (US 20200020117) teaches performing driver assist which may require modifying vehicle speed to maintain minimum vehicle to vehicle distance, which is a limiting factor in lane changes, and matching speeds with other vehicles to merge with traffic. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
                                                                                                                                                                                                     /Elaine Gort/Supervisory Patent Examiner, Art Unit 3661